

115 S1165 ES: To designate the medical center of the Department of Veterans Affairs in Huntington, West Virginia, as the Hershel “Woody” Williams VA Medical Center.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 1165IN THE SENATE OF THE UNITED STATESAN ACTTo designate the medical center of the Department of Veterans Affairs in Huntington, West Virginia,
			 as the Hershel Woody Williams VA Medical Center.1.Designation of Hershel Woody Williams VA Medical Center in
 Huntington, West Virginia(a)DesignationThe medical center of the Department of Veterans Affairs in Huntington, West Virginia, shall after the date of the enactment of this Act be known and designated as the Hershel Woody Williams VA Medical Center.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the medical center referred to in subsection (a) shall be considered to be a reference to the Hershel Woody Williams VA Medical Center.Passed the Senate September 7, 2017.Secretary